DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/28/2022 has been entered.
 

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 6-9, 10, 14-18, 19,  are rejected under 35 U.S.C. 103 as being unpatentable over Benisty (US 20180321945)(hereinafter “Benisty945 ”) and in view of  Benisty (US 20180217951)(hereinafter “Benisty951”) and further in view of Gokam (US 20200363985) and La Fratta (US 20190317697)

Claim 1.    Benisty945 discloses a method for improving utilization of a communication channel between a host and a storage system (e.g., FIG. 4 further illustrates a communication interface between the host device 400 and the memory device 420, para 0082), the method comprising:

performing the following in a storage system in communication with a host via a communication channel (e.g., determine priority based on the state of the communication interface between the memory device and the host device (the status of the ingress and/or egress path), 0031-0032, Fig. 4):

storing a plurality of commands in a queue in an order in which the plurality of commands was received by the storage system, wherein the plurality of commands comprise read commands 
and write commands with overlapping address ranges (e.g., command queuing 428 is configured to queue part or all of the fetched NVMe commands for further processing, 0089 Fig. 5; memory device processes the command (e.g., the memory device performs internal command selection, executes the command (such as performing a write or a read), etc.), 0021; memory device controller may arbitrate amongst commands that are in a same phases.  a set of commands may be in the execution phase, such as performing a write to or a read from the flash memory,… memory device controller may prioritize a certain type of commands that are operating in a particular phase (such as all read commands in the execution phase or all write commands in the execution phase) 0028).

based on utilization of the communication channel (e.g., memory device may determine priority for a command (or for performing one or more phases): (1) priority of the respective command; (4) state of the communication interface between the host device and the memory device (e.g., the status of the ingress and/or egress path);, 0025);

and dependency on other commands (e.g., the memory device controller may include a table that correlates types of commands to levels of urgency, 0027;  read queues dependent on one or more aspects of the read commands, 0038)

storing for each command of the plurality of commands in a data structure (e.g., a single reordering queue used for reordering the commands from the FIFO queue, 0036).

selecting commands for execution from, a queue based at least in part on the determined of the communication channel (e.g., command queuing 428 is configured to queue part or all of the fetched NVMe commands for further processing.  Command scheduler 430 is configured to select the next pending command for further execution from command queuing 428., 0089; the memory device may determine the priority of the command based on one or more aspects of the command,… memory device controller may include a table that correlates types of commands to levels of urgency.  the memory device may prioritize the command based on the size 
of the data transfer of the command 0027; commands may be reordered based on priority, and then executed based on the reordering, 0036);

descending command priority actor order, wherein executing the plurality of commands in descending command priority factor order   (e.g., With the weighted round-robin, the memory device selects the commands placed in the different submission queues in a non-symmetric way in which each submission queue has its own priority,… weighted round-robin may weight commands on "high priority", "medium", los submission queues to determine which commands to fetch, 0024). 

wherein the storage system comprises a memory (e.g., FIG. 1A is a block diagram illustrating a non-volatile memory device 100. , 0044).

Benisty945 does not disclose, but Benisty951  discloses

calculating a command priority factor for each command of a plurality of commands in a queue using a weighted priority-based function …; the command priority factor (e.g., arbitration metadata 845 may comprise …parameters pertaining to respective arbitration criteria implemented by the arbitration manager 844, weights and/or priorities assigned to the IOV function, 0092, Fig. 8B; selecting a submission queue 112 from a plurality of submission queues 112, each submission queue 112 corresponding to one of a plurality of IOV functions 830A-N and having a respective type and/or priority classification, 0079; The arbitration criteria 849 may define data size and/or bandwidth threshold(s) pertaining to the specified submission queues 112 (data and/or 
bandwidth criteria), 0089).
when the rnemory is not working at full capacity (e.g., Storage device resource monitor 402 may determine that the storage device is currently incapable of processing write commands because the internal write pipeline is full, but the read pipeline is capable of processing read commands, 0061).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the communication interface between host and memory, and selecting commands based on a priority and on state of the communication interface (0031) as disclosed by Benisty, with Benisty951, providing the benefit of to fetch commands for execution from respective submission queues 112, which may comprise arbitrating between the plurality of submission queues 112 associated with the nonvolatile storage device 106 in accordance with one or more arbitration schemes (see Benisty951, 0077).

Benisty945 in view of Benisty951 does not disclose, but  Gokam discloses
	order in which the plurality of commands was received requires that a first set of write commands in the plurality of commands be performed before certain other write
 and/or read commands in the plurality of commands (e.g., the priority class of the IO submission queues 114 may be utilized by an application executing on the host device 102 or by an MPIO driver 112 to allocate IO operations according to their respective importance to the application. For example, an IO operation may have a priority value, e.g., urgent, high, medium, low or other priority values. an IO write operation has  a high priority while an IO read operation may have a medium or low priority value. Any priority value may be assigned to a given IO operation, 0087;   write IO operations may have a larger weight than read IO operations where, for example, the burden on the system in processing and delivering a write IO operation is greater than the burden on the system in processing and delivering a read IO operation, 0028).

	which is different from the order in which the plurality of commands was received (e.g., , if the priority value of an obtained IO operation is medium, adaptive load balancing logic 114 may select a path that has an IO submission queue 214 of at least a medium priority class, e.g., any path that has an IO submission queue 214 having a priority class of medium, high, or urgent., 0090;  adaptive load balancing logic 114 to select a path for delivering an IO operation to a given logical volume that takes into account both IO load weight of I_T nexuses, dynamic IO submission queue depth weight of I_Q nexuses and, in some embodiments, priority classes of the IO submission queues 214., 0094).
	
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the communication interface between host and memory, and selecting commands based on a priority and on state of the communication interface (0031) as disclosed by Benisty, with Benisty951, with Gokam, providing the benefit of  Adaptive load balancing logic 114 improves the IO load balancing algorithm  (see Gokam, 0082) adaptive load balancing logic 114 delivers the obtained IO operation to the given logical volume via the selected target path (0102).

Benisty945 in view of Benisty951 and Gokam does not disclose, but  LaFratta discloses
	due to dependency that the certain other write and/or read commands have on the first set of write commands (e.g., a write command that is elevated in priority (e.g., due to a read-after-write dependence) can be given a same priority as a read command., 0040);
and provides greater utilization of the communication channel than the order in which the plurality of commands was received (e.g.,  timing constraints of a memory device can dictate that pending write commands become issuable before pending read commands become issuable if a most recently issued command was a write command, 0019);
 wherein the first set of write commands in the plurality of commands is executed before the certain other write and/or read commands in the plurality of commands due to the dependency (e.g.,  timing constraints of a memory device can dictate that pending write commands become issuable before pending read commands become issuable if a most recently issued command was a write command., 0019; an elevated write command can refer to a write command whose execution priority level is elevated as compared to other write commands in a command queue, 0042; a read command can be directed to a bank in which a read-after-write dependence is occurring, 0043).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the communication interface between host and memory, and selecting commands based on a priority and on state of the communication interface (0031) as disclosed by Benisty, with Benisty951, with Gokam, with La Fratta providing the benefit of  provide an improved command selection policy as compared to previous approaches… memory systems include timing constraints that can affect whether a command can be issued … a FCFS policy can increase execution latency since a newer command may be ready for issuance to the memory device (see LaFratta, 0012).

Claim 6. Benisty945 discloses wherein the calculating and selecting are performed in hardware component in a controller of the storage system (e.g., controller 102 can be configured with hardware and/or firmware to perform the various Functions, para 0045).

Claim 7.    Benisty945 discloses wherein the calculating and selecting are performed in firmware in the storage system (e.g., controller 102 can be configured with hardware and/or firmware to perform the various Functions, para 0045).

Claim 8.   Benisty945 discloses wherein the communication channel comprises a full duplex communication channel (e.g., full duplex, 0031).

Claim 9,    Benisty945 discloses wherein the communication channel comprises a peripheral component interconnect express (PCIe) interface (e.g., a peripheral component interface express (PCIe) interface, 0049 Fig. 1B).

Claim 10,    Benisty945 discloses a storage system (e.g., FIG. 4, a communication interface between the host device 400 and the memory device 420, para 0082), comprising: 
a memory (e.g., memory array 442, 0088 Fig. 4; memory die(s) 104, 0044 Fig. 1A); and

a controller configured to be in communication with the memory (e.g., memory device controller 422, 0088 Fig. 4), wherein fee controller is further configured to:
select a command tor execution based at least in part on the determined of the bus  (e.g., the memory device may determine a need in processing different commands to use the communication interface and select, based on priorities and the need, an order in which to process the commands, para 0031-0032).

store a plurality of commands in a queue in an order in which the plurality of commands was received by the storage system, wherein the plurality of commands comprise read commands and write commands with overlapping address ranges (e.g., command queuing 428 is configured to queue part or all of the fetched NVMe commands for further processing, 0089 Fig. 5; memory device processes the command (e.g., the memory device performs internal command selection, executes the command (such as performing a write or a read), etc.), 0021; memory device controller may arbitrate amongst commands that are in a same phases.  a set of commands may be in the execution phase, such as performing a write to or a read from the flash memory,… memory device controller may prioritize a certain type of commands that are operating in a particular phase (such as all read commands in the execution phase or all write commands in the execution phase) 0028).

based on utilization of the communication channel (e.g., memory device may determine priority for a command (or for performing one or more phases): (1) priority of the respective command; (4) state of the communication interface between the host device and the memory device (e.g., the status of the ingress and/or egress path);, 0025);

and dependency on other commands (e.g., the memory device controller may include a table that correlates types of commands to levels of urgency, 0027;  read queues dependent on one or more aspects of the read commands, 0038)

store for each command of the plurality of commands in a data structure (e.g., a single reordering queue used for reordering the commands from the FIFO queue, 0036).

select commands for execution from, a queue based at least in part on the determined of the communication channel (e.g., command queuing 428 is configured to queue part or all of the fetched NVMe commands for further processing.  Command scheduler 430 is configured to select the next pending command for further execution from command queuing 428., 0089; the memory device may determine the priority of the command based on one or more aspects of the command,… memory device controller may include a table that correlates types of commands to levels of urgency.  the memory device may prioritize the command based on the size 
of the data transfer of the command 0027; commands may be reordered based on priority, and then executed based on the reordering, 0036);

descending command priority factor order, wherein executing the plurality of commands in descending command priority factor order  (e.g., With the weighted round-robin, the memory device selects the commands placed in the different submission queues in a non-symmetric way in which each submission queue has its own priority,… weighted round-robin may weight commands on "high priority", "medium", los submission queues to determine which commands to fetch, 0024). 

Benisty945 does not disclose, but Benisty951  discloses

calculate a command priority factor for each command of a plurality of commands in a queue using a weighted priority-based function …; the command priority factor (e.g., arbitration metadata 845 may comprise …parameters pertaining to respective arbitration criteria implemented by the arbitration manager 844, weights and/or priorities assigned to the IOV function, 0092, Fig. 8B; selecting a submission queue 112 from a plurality of submission queues 112, each submission queue 112 corresponding to one of a plurality of IOV functions 830A-N and having a respective type and/or priority classification, 0079; The arbitration criteria 849 may define data size and/or bandwidth threshold(s) pertaining to the specified submission queues 112 (data and/or bandwidth criteria), 0089).

when the rnemory is not working at full capacity (e.g., Storage device resource monitor 402 may determine that the storage device is currently incapable of processing write commands because the internal write pipeline is full, but the read pipeline is capable of processing read commands, 0061).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the communication interface between host and memory, and selecting commands based on a priority and on state of the communication interface (0031) as disclosed by Benisty, with Benisty951, providing the benefit of to fetch commands for execution from respective submission queues 112, which may comprise arbitrating between the plurality of submission queues 112 associated with the nonvolatile storage device 106 in accordance with one or more arbitration schemes (see Benisty951, 0077).

Benisty945 in view of Benisty951 does not disclose, but  Gokam discloses
	order in which the plurality of commands was received requires that a first set of write commands in the plurality of commands be performed before certain other write
 and/or read commands in the plurality of commands (e.g., the priority class of the IO submission queues 114 may be utilized by an application executing on the host device 102 or by an MPIO driver 112 to allocate IO operations according to their respective importance to the application. For example, an IO operation may have a priority value, e.g., urgent, high, medium, low or other priority values. an IO write operation has  a high priority while an IO read operation may have a medium or low priority value. Any priority value may be assigned to a given IO operation, 0087;   write IO operations may have a larger weight than read IO operations where, for example, the burden on the system in processing and delivering a write IO operation is greater than the burden on the system in processing and delivering a read IO operation, 0028).
	which is different from the order in which the plurality of commands was received (e.g., , if the priority value of an obtained IO operation is medium, adaptive load balancing logic 114 may select a path that has an IO submission queue 214 of at least a medium priority class, e.g., any path that has an IO submission queue 214 having a priority class of medium, high, or urgent., 0090;  adaptive load balancing logic 114 to select a path for delivering an IO operation to a given logical volume that takes into account both IO load weight of I_T nexuses, dynamic IO submission queue depth weight of I_Q nexuses and, in some embodiments, priority classes of the IO submission queues 214., 0094).
	
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the communication interface between host and memory, and selecting commands based on a priority and on state of the communication interface (0031) as disclosed by Benisty, with Benisty951, with Gokam, providing the benefit of  Adaptive load balancing logic 114 improves the IO load balancing algorithm  (see Gokam, 0082) adaptive load balancing logic 114 delivers the obtained IO operation to the given logical volume via the selected target path (0102).

Benisty945 in view of Benisty951 and Gokam does not disclose, but  LaFratta discloses
	due to dependency that the certain other write and/or read commands have on the first set of write commands (e.g., a write command that is elevated in priority (e.g., due to a read-after-write dependence) can be given a same priority as a read command., 0040);
and provides greater utilization of the communication channel than the order in which the plurality of commands was received (e.g.,  timing constraints of a memory device can dictate that pending write commands become issuable before pending read commands become issuable if a most recently issued command was a write command, 0019);
 wherein the first set of write commands in the plurality of commands is executed before the certain other write and/or read commands in the plurality of commands due to the dependency (e.g.,  timing constraints of a memory device can dictate that pending write commands become issuable before pending read commands become issuable if a most recently issued command was a write command., 0019; an elevated write command can refer to a write command whose execution priority level is elevated as compared to other write commands in a command queue, 0042; a read command can be directed to a bank in which a read-after-write dependence is occurring, 0043).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the communication interface between host and memory, and selecting commands based on a priority and on state of the communication interface (0031) as disclosed by Benisty, with Benisty951, with Gokam, with La Fratta providing the benefit of  provide an improved command selection policy as compared to previous approaches… memory systems include timing constraints that can affect whether a command can be issued … a FCFS policy can increase execution latency since a newer command may be ready for issuance to the memory device (see LaFratta, 0012).


Claim 14 is rejected for reasons similar to claim 8 above.
Claim 15 is rejected for reasons similar to claim 9 above.

Claim 16.  Benisty945 discloses wherein the memory comprises a three-dimensional memory (e.g., NAND flash memory cells and/or NOR flash memory cells in a two dimensional and/or three dimensional configuration., 0059 Fig. 2B).

Claim 17.    Benisty945 discloses wherein the storage system is configured to be integrated in the host (e.g., FIG. 4 further illustrates a communication interface between the host device 400 and the memory device 420., 0082).

Claim 18. Benisty945 discloses wherein the storage system is configured to he removably connected with the host (e.g., a card based system, 0047).

Claim 19.    Benisty945 discloses a storage system (e.g., FIG. 4, a communication interface between the host device 400 and the memory device 420, para 0082)comprising; 
a memory (e.g., memory array 442, 0088 Fig. 4; memory die(s) 104, 0044 Fig. 1A);
means for selecting a command for execution based at least in part on the determined of the interface  (e.g., the memory device may determine a need in processing different commands to use the communication interface and select, based on priorities and the need, an order in which to process the commands, para 0031-0032).

means for causing the processor to store a plurality of commands in a queue in an order in which the plurality of commands was received by the storage system, wherein the plurality of commands comprise read commands and write commands with overlapping address ranges (e.g., command queuing 428 is configured to queue part or all of the fetched NVMe commands for further processing, 0089 Fig. 5; memory device processes the command (e.g., the memory device performs internal command selection, executes the command (such as performing a write or a read), etc.), 0021; memory device controller may arbitrate amongst commands that are in a same phases.  a set of commands may be in the execution phase, such as performing a write to or a read from the flash memory,… memory device controller may prioritize a certain type of commands that are operating in a particular phase (such as all read commands in the execution phase or all write commands in the execution phase) 0028).

based on utilization of the communication channel (e.g., memory device may determine priority for a command (or for performing one or more phases): (1) priority of the respective command; (4) state of the communication interface between the host device and the memory device (e.g., the status of the ingress and/or egress path);, 0025);

and dependency on other commands (e.g., the memory device controller may include a table that correlates types of commands to levels of urgency, 0027;  read queues dependent on one or more aspects of the read commands, 0038)

means for causing the processor to store for each command of the plurality of commands in a data structure (e.g., a single reordering queue used for reordering the commands from the FIFO queue, 0036).

means for causing the processor to select commands for execution from, a queue based at least in part on the determined of the communication channel (e.g., command queuing 428 is configured to queue part or all of the fetched NVMe commands for further processing.  Command scheduler 430 is configured to select the next pending command for further execution from command queuing 428., 0089; the memory device may determine the priority of the command based on one or more aspects of the command,… memory device controller may include a table that correlates types of commands to levels of urgency.  the memory device may prioritize the command based on the size of the data transfer of the command 0027; commands may be reordered based on priority, and then executed based on the reordering, 0036);

descending command priority factor order, wherein executing the plurality of commands in descending command priority factor order  (e.g., With the weighted round-robin, the memory device selects the commands placed in the different submission queues in a non-symmetric way in which each submission queue has its own priority,… weighted round-robin may weight commands on "high priority", "medium", los submission queues to determine which commands to fetch, 0024). 

Benisty945 does not disclose, but Benisty951  discloses
means for causing the processor to calculate a command priority factor for each command of a plurality of commands in a queue using a weighted priority-based function …; the command priority factor (e.g., arbitration metadata 845 may comprise …parameters pertaining to respective arbitration criteria implemented by the arbitration manager 844, weights and/or priorities assigned to the IOV function, 0092, Fig. 8B; selecting a submission queue 112 from a plurality of submission queues 112, each submission queue 112 corresponding to one of a plurality of IOV functions 830A-N and having a respective type and/or priority classification, 0079; The arbitration criteria 849 may define data size and/or bandwidth threshold(s) pertaining to the specified submission queues 112 (data and/or bandwidth criteria), 0089).

when the rnemory is not working at full capacity (e.g., Storage device resource monitor 402 may determine that the storage device is currently incapable of processing write commands because the internal write pipeline is full, but the read pipeline is capable of processing read commands, 0061).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the communication interface between host and memory, and selecting commands based on a priority and on state of the communication interface (0031) as disclosed by Benisty, with Benisty951, providing the benefit of to fetch commands for execution from respective submission queues 112, which may comprise arbitrating between the plurality of submission queues 112 associated with the nonvolatile storage device 106 in accordance with one or more arbitration schemes (see Benisty951, 0077).

Benisty945 in view of Benisty951 does not disclose, but  Gokam discloses
	order in which the plurality of commands was received requires that a first set of write commands in the plurality of commands be performed before certain other write
 and/or read commands in the plurality of commands (e.g., the priority class of the IO submission queues 114 may be utilized by an application executing on the host device 102 or by an MPIO driver 112 to allocate IO operations according to their respective importance to the application. For example, an IO operation may have a priority value, e.g., urgent, high, medium, low or other priority values. an IO write operation has  a high priority while an IO read operation may have a medium or low priority value. Any priority value may be assigned to a given IO operation, 0087;   write IO operations may have a larger weight than read IO operations where, for example, the burden on the system in processing and delivering a write IO operation is greater than the burden on the system in processing and delivering a read IO operation, 0028).
	which is different from the order in which the plurality of commands was received (e.g., , if the priority value of an obtained IO operation is medium, adaptive load balancing logic 114 may select a path that has an IO submission queue 214 of at least a medium priority class, e.g., any path that has an IO submission queue 214 having a priority class of medium, high, or urgent., 0090;  adaptive load balancing logic 114 to select a path for delivering an IO operation to a given logical volume that takes into account both IO load weight of I_T nexuses, dynamic IO submission queue depth weight of I_Q nexuses and, in some embodiments, priority classes of the IO submission queues 214., 0094).
	
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the communication interface between host and memory, and selecting commands based on a priority and on state of the communication interface (0031) as disclosed by Benisty, with Benisty951, with Gokam, providing the benefit of  Adaptive load balancing logic 114 improves the IO load balancing algorithm  (see Gokam, 0082) adaptive load balancing logic 114 delivers the obtained IO operation to the given logical volume via the selected target path (0102).

Benisty945 in view of Benisty951 and Gokam does not disclose, but  LaFratta discloses
	due to dependency that the certain other write and/or read commands have on the first set of write commands (e.g., a write command that is elevated in priority (e.g., due to a read-after-write dependence) can be given a same priority as a read command., 0040);
and provides greater utilization of the communication channel than the order in which the plurality of commands was received (e.g.,  timing constraints of a memory device can dictate that pending write commands become issuable before pending read commands become issuable if a most recently issued command was a write command, 0019);
 wherein the first set of write commands in the plurality of commands is executed before the certain other write and/or read commands in the plurality of commands due to the dependency (e.g.,  timing constraints of a memory device can dictate that pending write commands become issuable before pending read commands become issuable if a most recently issued command was a write command., 0019; an elevated write command can refer to a write command whose execution priority level is elevated as compared to other write commands in a command queue, 0042; a read command can be directed to a bank in which a read-after-write dependence is occurring, 0043).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the communication interface between host and memory, and selecting commands based on a priority and on state of the communication interface (0031) as disclosed by Benisty, with Benisty951, with Gokam, with La Fratta providing the benefit of  provide an improved command selection policy as compared to previous approaches… memory systems include timing constraints that can affect whether a command can be issued … a FCFS policy can increase execution latency since a newer command may be ready for issuance to the memory device (see LaFratta, 0012).


5.	Claims 21-24, 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Benisty (US 20180321945)(hereinafter “Benisty945 ”) and in view of  Benisty (US 20180217951)(hereinafter “Benisty951”) and Gokam (US 20200363985), La Fratta  (cited above), and further in view of Ennis (US 20120290707)

Claim 21.    Benisty945 in view of Benisty951 and Gokam and La Fratta does not disclose, but Ennis discloses
	wherein the command priority factor is calculated dynamically (e.g., scheduler may dynamically reassign the priority of polling tasks stored on the task queue, 0045).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the communication interface between host and memory, and selecting commands based on a priority and on state of the communication interface (0031) as disclosed by Benisty, with Benisty951, and Gokam and La Fratta with Ennis providing the benefit of a unified polling of networked devices and services (see Ennis, 0007) for management and control of status requests sent to devices and services on a network (0002) and coordination between various pollers (0005).

Claim 22.    Benisty945 in view of Benisty951 and Gokam and La Fratta does not disclose, but Ennis discloses
	wherein the command priority factor is calculated responsive to arrival of each command of the plurality of commands (e.g., receiving requests for one or more polling tasks at a unified poller, determining priorities of the one or more polling tasks and assigning, by the unified poller, one or more threads to control the one or more pollers on the basis of the priorities of the one or more polling tasks, 0010).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the communication interface between host and memory, and selecting commands based on a priority and on state of the communication interface (0031) as disclosed by Benisty, with Benisty951, and Gokam and La Fratta with Ennis providing the benefit of a unified polling of networked devices and services (see Ennis, 0007) for management and control of status requests sent to devices and services on a network (0002) and coordination between various pollers (0005).

Claim 23.    Benisty945 in view of Benisty951 and Gokam and La Fratta does not disclose, but Ennis discloses further comprising tagging a command priority factor weight to a command identifier for each command in the data structure (e.g., identifier, 0026; A given device profile may define one or more customized polls to execute according to predefined conditions specified by customers.  Device profiles may further include a customer-specified priority that may be used to determine or override a default priority for a polling task, 0026).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the communication interface between host and memory, and selecting commands based on a priority and on state of the communication interface (0031) as disclosed by Benisty, with Benisty951, Gokam, and La Fratta with Ennis providing the benefit of a unified polling of networked devices and services (see Ennis, 0007) for management and control of status requests sent to devices and services on a network (0002) and coordination between various pollers (0005).

Claim 24.   Benisty945 in view of Benisty951, Gokam and La Fratta does not disclose, but Ennis discloses further comprising sorting entries of the data structure to identify the highest command priority factor (e.g., next task is the task with the highest priority or the task that is placed on the top of the queue, 0044; One of the polling tasks may possess the highest ranking priority and be the next task on the worker thread queue., 0048; executing tasks of higher importance or priority, 0033).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the communication interface between host and memory, and selecting commands based on a priority and on state of the communication interface (0031) as disclosed by Benisty, with Benisty951, and Gokam and La Fratta with Ennis providing the benefit of a unified polling of networked devices and services (see Ennis, 0007) for management and control of status requests sent to devices and services on a network (0002) and coordination between various pollers (0005).

Claim  25 is rejected for reasons similar to claim 21 above.
Claim  26 is rejected for reasons similar to claim 22 above.
Claim  27 is rejected for reasons similar to claim 23 above.
Claim  28 is rejected for reasons similar to claim 24 above.


Other References:
1. Sahoo (US 20190303309)

Response to Arguments
1.	Applicant's arguments filed 7/28/2022 have been fully considered but they are not persuasive. 

For claims 1, 10 and 19, Applicant argues that the cited references did not disclose the amended limitaitons.  
This Office action rejects the amended limitations under La Fratta in view of Gokam, Benisty945 in combination with Benisty951 (see rejection above for details).
	Applicant’s arguments for the dependent claims are based on dependency from claims 1, 10 and 19 (rejected above).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM SAIN whose telephone number is (571)270-3555. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GAUTAM SAIN/Primary Examiner, Art Unit 2135